Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1-3, 10-13, 16-18, 20 and 23-24 are rejected under 35 U.S.C. 103 as obvious over Kikuchi (Pub. No.: US 2015/0076643 A1) in view of Kido et al. (Pub. No. : US 2007/0215912 A1).
Regarding Claim 1, Kikuchi discloses 				                                   a light detecting device, comprising:								a first photoelectric conversion portion and a second photoelectric conversion portion disposed in a semiconductor substrate in a cross-sectional view (Par. 0132-0134 together with Par. 0065-0070; Figs. 13-14 (especially in light of Figs. 2-8) – there are a plurality of photoelectric conversion portions (photodiodes) 24 shown; any one of them could be considered as the first photoelectric conversion portion and other one the second photoelectric conversion portion; semiconductor substrate 23);										a separation region disposed between ihe first photoelectric conversion portion and the second photoelectric conversion portion in the cross-sectional view (Par. 0132-0134 together with Par. 0065-0070; Figs. 13-14 (especially in light of Figs. 2-8) – separation region 71/72); 												a first insulation layer disposed above the semiconductor substrate in the cross-sectional view (Par. 0132-0134 together with Par. 0065-0070); Figs. 13-14 (especially in light of Figs. 2-8) – planarization film 27 could be considered as the first insulation layer);				a second insulation layer disposed above the first insulation layer in the cress-sectional view (Par. 0132-0134 together with Par. 0065-0070); Figs. 13-14 (especially in light of Figs. 2-8) – this prior art teaches that between the microlens 30 and planarization layer 27 of Fig. 13 there is further placed at least the color filter layer 28 (Fig. 2); the color filter layer 28 could be considered as the second insulation layer); and								an inter-pixel light shielding portion disposed above the separation region in the cross-sectional view (Par. 0132-0134 together with Par. 0065-0070); Figs. 13-14 (especially in light of Figs. 2-8)  – light shielding portion 26),								Kikuchi does not explicitly disclose wherein the inter-pixel light shielding portion contacts the second insulation layer (Par. 0132-0143 together with Par. 0065-0070; Figs. 13-14 (especially in light of Figs. 2-8) – this prior art shows a gap between the inter-pixel light shielding portion 26 and the second insulation layer 28 (Fig. 2))											However, Kido et al. teacheswherein the inter-pixel light shielding portion contacts the second insulation layer (Par. 0092-0095; Fig. 4 – inter-pixel light shielding portion  37, first insulation layer comprising 36, second insulation layer comprising 26 (color filter)). 							Kido et al. to adapt the light detecting device, further comprising: wherein the inter-pixel light shielding portion of Kikuchi contacts the second insulation layer in order to improve separation of light of different colors. 
Regarding Claim 2, modified Kikuchi, as applied to claim 1, discloses the light detecting device, wherein the separation region includes a trench having a width in the cross-sectional view that is smaller than the width of the Kikuchi -Par. 0132-0143 together with Par. 0065-0070); Figs. 13-14 (especially in light of Figs. 2-8) – trench 72 has a width of 100 nm, the width of the 
Regarding Claim 3, modified Kikuchi, as applied to claim 1, discloses the light detecting device, wherein the separation region includes a trench that passes through the semiconductor substrate (Kikuchi - Fig. 13 - the trench 72 passes through the semiconductor substrate 23 at least partially).
Regarding Claim 10, Kikuchi discloses 				                                   an electronic apparatus, comprising: a light detecting device, comprising:					a first photoelectric conversion portion and a second photoelectric conversion portion disposed in a semiconductor substrate in a cross-sectional view (Par. 0132-0134 together with Par. 0065-0070; Figs. 13-14 (especially in light of Figs. 2-8) – there are a plurality of photoelectric conversion portions (photodiodes) 24 shown; any one of them could be considered as the first photoelectric conversion portion and other one the second photoelectric conversion portion; semiconductor substrate 23);								Kikuchi does not explicitly disclose wherein the inter-pixel light shielding portion contacts the second insulation layer (Par. 0132-0143 together with Par. 0065-0070; Figs. 13-14 (especially in light of Figs. 2-8) – this prior art shows a gap between the inter-pixel light shielding portion 26 and the second insulation layer 28 (Fig. 2)).											However, Kido et al. teacheswherein the inter-pixel light shielding portion contacts the second insulation layer (Par. 0092-0095; Fig. 4 – inter-pixel light shielding portion  37, first insulation layer comprising 36, second insulation layer comprising 26 (color filter)). 								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Kido et al. to adapt an electronic apparatus, comprising: further comprising: wherein the inter-pixel light shielding portion of Kikuchi contacts the second insulation layer in order to improve separation of light of different colors. 
Regarding Claim 11, modified Kikuchi, as applied to claim 1, discloses the light detecting device, wherein the separation region includes a trench (Kikuchi - Par. 0132-0134 together with Par. 0065-0070); Figs. 13-14 (especially in light of Figs. 2-8) – trench 72).
Regarding Claim 12, modified Kikuchi, as applied to claim 1, discloses the light detecting device, further comprising: 							a first lens disposed above the second insulation layer (Kido - Par. 0092-0095; Fig. 4 – first lens 27, second insulation layer 26);									a second lens disposed between the first lens and the first insulation layer (Kido - Par. 0092-0095; Fig. 4 – second lens 35, first lens 27, first insulation layer comprising layers 25 & 36). 							 
Regarding Claim 13, modified Kikuchi, as applied to claim 12, discloses the light detecting device, wherein the second insulation layer includes the second lens (Kido et al. - Par. 0092-0095; Fig. 4).
Regarding Claim 16, modified Kikuchi, as applied to claim 1, discloses the light detecting device, wherein the first insulation layer contacts the second insulation layer (Kido - Par. 0092-0095; Fig. 4 – first insulation layer 36, second insulation layer 26 (color filter)).
Regarding Claim 17, modified Kikuchi, as applied to claim 1, discloses the light detecting device, further comprising: a third insulation layer disposed between the semiconductor substrate and the first insulation layer (Kikuchi - Par. 0132-0134 together with Par. 0065-0070); Figs. 13-14 (especially in light of Figs. 2-8) – third insulation layer 25).
Regarding Claim 18, modified Kikuchi, as applied to claim 17, discloses the light detecting device, wherein a refractive index of the third insulation layer is smaller than a refractive index of the semiconductor substrate (Kikuchi - Par. 0132-0134 together with Par. 
Regarding Claim 20, modified Kikuchi, as applied to claim 1, discloses the light detecting device, wherein the inter-pixel light shielding portion includes a metal (Kikuchi - Par. 0132-0134 together with Par. 0065-0070); Figs. 13-14 (especially in light of Figs. 2-8) – the inter-pixel light shielding portion 26 includes a metal such as tungsten).
Regarding Claim 23, modified Kikuchi, as applied to claim 1, discloses the light detecting device, wherein the bottom surface of the inter-pixel light shielding portion is the only surface of the light inter-pixel light shielding portion facing the light receiving surface of the semiconductor substrate, and wherein the bottom surface of the inter-pixel light shielding portion lies in a single plane that is parallel to the light receiving surface of the semiconductor substrate (Kikuchi - Fig. 13 – the inter-pixel light shielding portion 26).
Regarding Claim 24, modified Kikuchi, as applied to claim 1, discloses the light detecting device, wherein the interpixel light shielding portion extends through the first insulation layer to the second insulation layer (Kikuchi - Par. 0132-0134 together with Par. 0065-0070); Figs. 13-14 (especially in light of Figs. 2-8) – see rejection of claim 1).


Claims 4 & 22 are rejected under 35 U.S.C. 103 as obvious over Kikuchi (Pub. No.: US 2015/0076643 A1) and Kido et al. (Pub. No. : US 2007/0215912 A1), as applied to claims 3 and 1, further in view of Tomohiro et al. (Pub. No. : JP 2015/228510 A).
Regarding Claim 4, modified Kikuchi, as applied to claim 3, does not disclose the light detecting device, further comprising:								a reflecting member that reflects light and that is disposed at a location that is on a bottom surface side of the trench in a wiring layer and that is closer to the trench portion than wiring formed in the wiring layer, the wiring layer being stacked on a surface of the semiconductor substrate that is opposite to the light receiving surface.					However, Tomohiro et al. teachesthe light detecting device, further comprising:								a reflecting member that reflects light and that is disposed at a location that is on a bottom surface side of the trench in a wiring layer and that is closer to the trench portion than wiring formed in the wiring layer, the wiring layer being stacked on a surface of the semiconductor substrate that is opposite to the light receiving surface (Par. 0080-0085 in light of 0046-0051; Fig. 19 – reflecting member 92 (light shielding portion 92 could be considered as the reflecting member as it is potentially formed of tungsten (W), aluminum (Al) or copper (Cu);  the reflecting member 92 reflects light away from leaking into undesired areas and hence suppresses generation of optical noise); trench (inter-pixel isolation region) 75; wiring layer 61; wiring 71; semiconductor substrate 63). 								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tomohiro et al. to adapt the light detecting device, further comprising: a reflecting member that reflects light and that is disposed at a location that is on a bottom surface side of the trench in a wiring layer, and that is closer to the trench portion than wiring formed in the wiring layer, the wiring layer being stacked on a surface of the Kikuchi that is opposite to the light receiving surface in order to suppress generation of noise by preventing leakage of light to the undesired portion.
Regarding Claim 22, Kikuchi, as applied to claim 1, does not disclose the light detecting device, further comprising:								a wiring layer disposed under a surface opposite to the light receiving surface of the semiconductor substrate.									However, Tomohiro et al. teachesthe light detecting device, further comprising:								a wiring layer disposed under a surface opposite to the light receiving surface of the semiconductor substrate (Par. 0080-0085 in light of 0046-0051; Fig. 19 –wiring layer 61; wiring 71; semiconductor substrate 63). 									It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tomohiro et al. to adapt the light detecting device, further comprising: a wiring layer disposed under a surface opposite to the light receiving surface of the semiconductor substrate of Kikuchi in order to maximize light collection to the photoelectric conversion portion.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Kikuchi (Pub. No.: US 2015/0076643 A1), Kido et al. (Pub. No. : US 2007/0215912 A1), and Tomohiro et al. (Pub. No. : JP 2015/228510 A), as applied to claim 4.
Regarding Claim 7, Kikuchi, as applied to claim 4, does not disclose the light detecting device, wherein the part of the reflecting member that is embedded in the However, Examiner takes OFFICIAL NOTICE that the use of STI (Shallow Trench Isolation) to separate different types of transistors of an imaging element is well known in the art. The appropriate depth of the STI to make sure that the different types of transistors are well-isolated is also an area which has been adequately researched. Now it is also obvious that the part of the reflecting member that is embedded in the trench should be formed deep enough to make sure that the incoming light does not leak into undesired areas. The relation between the depth of the STI and the depth of the part of the reflecting member that is embedded in the trench that would work best could be found out with routine experimentation.  		Kikuchi discloses the claimed invention except for the light detecting device, wherein the part of the reflecting member that is embedded in the trench is formed to be deeper than an STI (Shallow Trench Isolation) of a transistor of the pixel that includes the first photoelectric conversion portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the light detecting device, wherein the part of the reflecting member that is embedded in the trench is formed to be deeper than an STI (Shallow Trench Isolation) of a transistor of the pixel that includes the first photoelectric conversion portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).


Claims 14-15 are rejected under 35 U.S.C. 103 as obvious over Kikuchi (Pub. No.: US 2015/0076643 A1), and Kido et al. (Pub. No. : US 2007/0215912 A1) as applied to claim 1, further in view of Yanagita et al. (Pub. No. : US 2014/0054662 A1).
Regarding Claim 14, Kikuchi, as applied to claim 1, does not explicitly disclose the light detecting device, wherein the first insulation layer includes a resin.				However, Yanagita et al. at least implicitly teachesthe light detecting device, wherein the first insulation layer includes a resin (Par. 0071; Fig. 2 –layer 21 could be considered as the first insulation layer and it could include resin). 		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Yanagita et al.  to adapt the light detecting device, wherein the first insulation layer of Kikuchi includes a resin as it is a widely used and accepted material, like silicon oxide or silicon nitride, and helps maximize light collection to the photoelectric conversion portion and improve the efficiency of the device.
 Regarding Claim 15, Kikuchi, as applied to claim 1, does not explicitly disclose the light detecting device, wherein the second insulation layer includes a resin.				However, Yanagita et al. at least implicitly teachesthe light detecting device, wherein the second insulation layer includes a resin (Par. 0075; Fig. 2 –layer 26 could be considered as the second insulation layer and it could include resin). 		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Yanagita et al.  to adapt the light detecting device, wherein the second insulation layer of Kikuchi includes a resin as it is a widely used and 

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Kikuchi (Pub. No.: US 2015/0076643 A1), and Kido et al. (Pub. No. : US 2007/0215912 A1), as applied to claim 11, further in view of Manda et al. (Pub. No. : US 2015/0091121 A1).
Regarding Claim 19, Kikuchi, as applied to claim 11, does not explicitly disclose the light detecting device, wherein the third insulation layer includes hafnium.				However, Manda et al. teachesthe light detecting device, wherein the third insulation layer includes hafnium (Par. 0033-0038; Fig. 4 –layer 23 could be considered as the third insulation layer and it could include hafnium). 		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Manda et al. to adapt the light detecting device, wherein the third insulation layer of Kikuchi includes hafnium as it can advantageously act as an antireflection film and improve the conversion efficiency of the light detecting device. 

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Kikuchi (Pub. No.: US 2015/0076643 A1), and Kido et al. (Pub. No. : US 2007/0215912 A1), as applied to claim 1, further in view of Inoue (Pub. No. : US 2006/0278896 A1).
Regarding Claim 21, Kikuchi, as applied to claim 1, does not explicitly disclose the light detecting device, further comprising: a film including a metal, wherein the film contacts a bottom surface of the inter-pixel light shielding portion in a cross-sectional view.		However, Inoue teaches 						                                   the light detecting device, further comprising: a film including a metal (Par. 0067-0069; Fig. 7 – film 527b which includes a barrier metal),							wherein the film contacts a bottom surface of the inter-pixel light shielding portion in the cross-sectional view (Par. 0067-0069; Fig. 7 – film 527b contacts a bottom surface of the inter-pixel light shielding portion 527a in order to suppress diffusion of metal from the inter-pixel light shielding portion).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Inoue to adapt a light detecting device, comprising:	 a film including a metal, wherein the film contacts a bottom surface of the inter-pixel light shielding portion of Kikuchi in the cross-sectional view in order to suppress diffusion of metal from the inter-pixel light shielding portion to the underlying sensitive parts of the device.
Response to Arguments
Applicants’ arguments filed on 07/14/2021 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/13/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812